EXHIBIT 10.4

FOURTH AMENDMENT TO

RISK SHARING AGREEMENT

This FOURTH AMENDMENT TO RISK SHARING AGREEMENT (this “Amendment”) is made and
entered into effective as of November 6, 2014, by and between ITT EDUCATIONAL
SERVICES, INC., a Delaware corporation, on behalf of itself and its Affiliates
and subsidiaries (“ITT ESI”), and STUDENT CU CONNECT CUSO, LLC, a Delaware
limited liability company operating as a credit union service organization (the
“CUSO”).

RECITALS

The following recitals are a material part of this Amendment:

A. ITT ESI and the CUSO (together, the “Parties”) are parties to that certain
Risk Sharing Agreement entered into as of February 20, 2009, and subsequently
amended on January 13, 2011, March 30, 2011, and May 18, 2012 (as so amended,
the “Agreement”).

B. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings provided in the Agreement and Schedule A thereto.

C. The Parties have agreed to amend certain provisions of the Agreement in
certain respects, subject to and conditioned upon the payment to the CUSO by ITT
ESI of the Discharge Amount (as hereinafter defined).

D. In connection with the foregoing, the Parties desire to amend the Agreement
as set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby jointly acknowledged, the parties
hereto agree as follows:

1. Subject to and conditioned upon payment of the Discharge Amount to the CUSO
by ITT ESI as provided in Section 3 of this Amendment, Section 7.2(b)(1)(a) of
the Agreement is hereby amended to read in its entirety as follows:

 

  a. Debt Service Ratio. A debt service ratio that is equal to or greater than
1.2 to 1, defined as earnings before interest, income taxes, depreciation and
amortization divided by the current portion of long-term debt plus interest
expense; provided, however, that for each of the ITT ESI fiscal quarters ended
June 30, 2013, through December 31, 2014 (the “Suspension Period”), compliance
with this debt service ratio covenant is not required, and the failure to comply
with this debt service ratio covenant during the Suspension Period shall not
require an increase in Collateralization Percentage pursuant to Section 6.3 of
the Agreement;



--------------------------------------------------------------------------------

2. Subject to and conditioned upon payment of the Discharge Amount to the CUSO
by ITT ESI as provided in Section 3 of this Amendment, Section 7.2(b)(1)(c) of
the Agreement is hereby amended to read in its entirety as follows:

 

  c. Current Ratio. A current ratio, defined as the “Total Current Assets” as
reported on ITT ESI’s consolidated balance sheet contained in its Forms 10-Q and
10-K filed with the SEC and any cash or securities pledged as Collateral under
this Agreement, divided by the “Total Current Liabilities” as reported on ITT
ESI’s consolidated balance sheet contained in its Forms 10-Q and 10-K filed with
the SEC, of ITT ESI, equal to or greater than: (i) 0.75 to 1 as of June 30, 2012
and September 30, 2012; and (ii) 1 to 1 as of December 31, 2012 and every
measurement period thereafter; provided, however, that as of the end of each of
the ITT ESI fiscal quarters ending during the Suspension Period, compliance with
this current ratio covenant is not required, and the failure to comply with this
current ratio covenant during the Suspension Period shall not require an
increase in Collateralization Percentage pursuant to Section 6.3 of the
Agreement. This calculation excludes all unsecured and uncollateralized
related-party receivables and payables.

3. On or before November 14, 2014, ITT ESI shall pay to the CUSO by wire
transfer in immediately available funds the sum of $2,577,186.60 (the “Discharge
Amount”), which payment in full shall discharge, pursuant to Section 3.6 of the
Agreement, all of ITT ESI’s obligations under Article III of the Agreement with
respect to those Loans set forth on Exhibit A to this Amendment to the extent
and as provided in Section 3.6 of the Agreement. If ITT ESI fails to pay to the
CUSO the Discharge Amount on or before November 14, 2014 in full as provided in
this Section, no discharge of obligations with respect to the Loans set forth on
Exhibit A shall occur, no amendments to the Agreement set forth in this
Amendment shall become effective, and this Amendment shall terminate and be of
no force or effect whatsoever.

4. For the avoidance of confusion, the Parties acknowledge and agree that,
following payment of the Discharge Amount in accordance with Section 3 of this
Amendment, the Parties’ respective rights and obligations under the Agreement
with respect to those Loans set forth on Exhibit A to this Amendment shall
continue in full force and effect to the same extent and in the same manner as
other Loans discharged pursuant to Section 3.6 of the Agreement.

5. Except as amended by this Amendment, the remainder of the Agreement is
unchanged and remains in full force and effect.

6. This Amendment may be executed in multiple counterparts, each of which shall
for all purposes be deemed to be an original and both of which shall together
constitute but one and the same instrument.

[Signatures appear on the following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective duly authorized officers effective as of the date first above
written.

 

ITT EDUCATIONAL SERVICES, INC. By:  

/s/ Daniel M. Fitzpatrick

Name:  

Dan Fitzpatrick

Title:  

EVP CFO

STUDENT CU CONNECT CUSO, LLC By:  

/s/ Joe Karlin

Name:  

Joe Karlin

Title:  

Program Administrator

[Signature Page to Fourth Amendment to Risk Sharing Agreement.]

 

3



--------------------------------------------------------------------------------

EXHIBIT A

List of Loans for which ITT ESI obligations are to be discharged, to the extent
and as provided in Section 3.6 of the Agreement, by payment of the Discharge
Amount as provided in Section 3 of this Amendment.

See attached.